Title: From George Washington to Brigadier General William Maxwell, 7 January 1779
From: Washington, George
To: Maxwell, William


  
    Sir
    Philada 7 January 1779
  
I am favd with yours of the 31st Decemr inclosing two letters from Major Howell.
To prevent a too frequent intercourse by Flag Boats I lately wrote to the Governors of Pennsylvania and New Jersey and pointed out the inconveniences of people’s coming almost daily with permissions from them to go into New York, which occasioned the Officer commanding at Elizabeth Town to send a Flag with each individual, by which means a constant current of intelligence was kept up. I proposed to the Governors of the above mentioned States that a Flag Boat should go the first of every Month only (except in particular cases or with public dispatches) from Eliza. town to Staten Island, and that therefore when applications were made for papers they should inform those who obtained them, that it would be needless to go to Eliza. Town at any other time than the first of the Month, as they would be obliged to wait. They have acceded to this and you will therefore be free’d in future from the constant applications to furnish Flags.
I have sent you by this conveyance the several late News papers to exchange for those of New York. I shall continue to send them to you as they come to my hands, to answer the same purpose. I am &c.
